Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Withdrawn Rejection
	The rejection under 35 USC 112, first paragraph of the claims is withdrawn in view of applicant’s amendment entered 04/13/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 21 – 24  are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches, nor fairly suggests the instantly claimed method of adjusting the diameter of persistent micelles. The closest prior art is that of US PGPUB 2008/0311045 which uses ultrasonic cavitation to disrupt their micelles. This teaches away from the instantly claimed method which uses ultrasonic cavitation to prevent the micelles from changing their size. As such, the instant claims are allowable over the prior art of record.


				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARLOS A AZPURU/               Primary Examiner, Art Unit 1617                                                                                                                                                                                                        caz